Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 29 March 2021 overcomes all rejections under 35 USC 112(b) and 103.  The closest prior art of record is Kohler et al. (US Publication No. 2014/0199736), Kobayashi et al. (Eukaryotic Cell, 2(2): 284-294, 2003) and Breslow et al. (Nature, 463: 1048-1053, 2010).  Kohler et al. describe the production of sphingoid bases such as phytosphingosine and sphinganine by Pichia ciferrii.  Enhanced production of phytosphingosine and sphinganine occurred in P. ciferrii which was genetically engineered to have deletion of the genes encoding LCB4 and CHA1, and overexpression of the genes encoding LCB1, LCB2 and SYR2 (also known as SUR2).  Kohler et al. do not describe yeast which have deletion of the CKA2 gene or the ORM2 gene.  Kobayashi et al. describe the production of long chain bases, i.e., sphingoid bases such as phytosphingosine, by Saccharomyces cerevisiae.  In strains which had a mutated or deleted CKA2 gene, enhanced production of phytosphingosine was observed.  Breslow et al. describe the ability of ORM family proteins to mediate sphingolipid homeostasis.  ORM2 (and ORM1) were shown to be negative regulators of sphingolipid synthesis, i.e., deletion of the ORM2 gene resulted in enhanced sphingolipid production.  None of the prior art of record, however, teaches or suggests the addition of cyclodextrin to a culture medium for the production of phytosphingosine and/or sphinganine from a yeast.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 13 and 14 have been cancelled.  Claims 1-12 and 15-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652